DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. No claim has been cancelled.
4. No claim has been amended. 
5. Claims 1- 24 are pending. 
            Allowable Subject Matter
6. Claims 1, 12, and 24 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 1, 12, and 24 are allowed for reasons argued by applicant in pages 7-9 of the Remarks, filed on July 1, 2022, and dependent claims 2-11 and 13-23 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Rossi (US pat. No 20180088996) prior art of record teaches two elementary memory areas of the pair of elementary memory areas respectively have two elementary memory sizes, each of the two elementary memory areas are configured to store input data and output data of the current layer of the neural network,
the output data is respectively stored in two different locations.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 1 as similarly recited in independent claims 12 and 24: for each current layer of the neural network after a first layer, determining a pair of elementary memory areas based on each preceding elementary memory area associated with a preceding layer, wherein:  and the overall memory size of the global memory area corresponds to a smallest elementary memory size at an output of a last layer of the neural network.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikehara, US5317675, title “Neural network pattern recognition learning method. “ 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 7/15/2022  

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438